United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-703
Issued: June 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 31, 2007 appellant filed a timely appeal from a December 14, 2007
decision of the Office of Workers’ Compensation Programs which denied her recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the appeal.1
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
September 25, 2007 causally related to her May 15, 2006 employment injury.

1

The record contains a July 10, 2007 decision of the Office which denied her claim for a recurrence of disability
on April 6 and 9, 2007. In her application to the Board, appellant did not seek review of this decision and it is not an
issue in the present appeal.

FACTUAL HISTORY
On May 15, 2006 appellant, then a 59-year-old transportation security screener, sustained
an injury when she slipped and fell while in the performance of duty. Her claim was accepted by
the Office for a lumbosacral strain and contusion.2 Appellant received continuation of pay from
May 15 to June 18, 2006. She was continued on light duty subject to specified physical
restrictions performing sedentary work and received intermittent medical treatment at the John F.
Kennedy Airport medical offices and her private physicians.
Appellant stopped work, claiming a recurrence of disability as of October 25, 2006. Her
claim was accepted by the Office and she received compensation for total disability.3 She came
under the treatment of Dr. Robert Lanter, a Board-certified osteopath, who noted an impression
of low back pain with lumbosacral radiculopathy, local reactive myofascial pain and
paravertebral tenderness with spasm. Dr. Lanter advised that appellant’s complaints were
causally related to a May 14, 2005 injury at work while lifting heavy bags onto a table. On
April 11, 2007 he again noted a history of the 2005 injury while lifting bags and opined that she
remained disabled.4 Dr. Lanter provided physical therapy, trigger point injections and noted that
appellant would be referred for a surgical evaluation.
An MRI scan was obtained on May 9, 2007 which revealed multilevel degenerative disc
disease of the lumbar spine with convexity of the lower thoracic and upper lumbar spine and
asymmetric disc bulging at L3-4 and L4-5, with neural foraminal narrowing most severe at L4-5.
Appellant was referred by the Office for examination by Dr. Frank M. Hudak, an
orthopedic surgeon. In a May 15, 2007 report, Dr. Hudak reviewed a history of appellant’s
May 2005 lifting injury and the May 2006 slip and fall injury and subsequent medical treatment.
Appellant described symptoms of constant low back pain, worse on bending, with numbness
radiating down both lower extremities. Examination of the low back revealed tenderness in the
midline of the lumbosacral spine, extending into the L3 to S1 region. Dr. Hudak noted her range
of back motion, indicating that no spasm was palpated in either the right or left paraspinal
muscle groups. A positive left straight leg raising test was obtained in the upright position.
Dr. Hudak diagnosed a sprain of the lumbosacral spine causally related to the May 15, 2006
injury, superimposed on a previous sprain and left lumbosacral radiculopathy that was a result of
the 2005 work accident. He advised that she had objective findings upon examination and that
she was disabled from her work as a baggage screener. Dr. Hudak advised, however, that
appellant could return to light-duty work with no repetitive bending at the waist and no lifting in
excess of 10 pounds. He recommended that she be referred for pain management or epidural
2

The medical record reveals that appellant had a preexisting herniated disc condition at L4-5 for which she had
been treated since 1996. Appellant was performing light duty at the time of her injury.
3

A November 8, 2006 magnetic resonance imaging (MRI) scan was obtained of appellant’s lumbosacral spine. It
revealed disc bulging at L3-4, L4-5 and L5-S1 with thecal sac effacement noted. The lumbar discs at L1-2 and L2-3
were described as normal in height without disc bulging or herniation noted. A prior MRI scan from June 18, 2005
had been reported as showing scoliosis with a herniated disc at L4-5.
4

As noted, appellant returned to limited duty on April 4, 2007 and subsequently claimed recurrences of disability
on April 6 and 9, 2007. See supra note 1.

2

steroid injections to treat her left radiculopathy. Dr. Hudak submitted work restrictions,
releasing appellant to full-time work with limitations on sitting, lifting, twisting and bending.
On June 13, 2007 the employing establishment advised that it had limited duty available
that complied with the restrictions set by Dr. Hudak. Appellant accepted the limited duty and
returned to work on July 16, 2007 as an exit lane monitor and at the welcome tables.
On September 14, 2007 appellant was seen by Dr. Irfan A. Alladin, an attending general
practitioner,5 who noted her complaints of low back pain and listed findings on physical
examination, including spasm of the lumbar paraspinal muscles bilaterally. Straight leg raising
was described as positive on the left. Dr. Alladin diagnosed low back syndrome for which he
recommended physical therapy, anti-inflammatory medication and a series of epidural injections.
The record reflects that appellant stopped work following her tour of duty on
September 26, 2007. On October 12, 2007 she submitted a claim for a recurrence of disability
commencing September 25, 2007, noting that she stopped work as of September 26, 2007.
Appellant indicated that a chair was changed that did not provide adequate back support. The
employing establishment noted that she had completed work on September 26, 2007 without any
complaint of pain or notice of problems with her chair. In support of her claim, appellant
submitted several prescription notes from Dr. Alladin with his recommendation that she undergo
physical therapy and for medication.
On October 5, 2007 appellant was examined by Dr. Renato Battisti, a chiropractor, who
found limitations of movement and diagnosed lumbar myofasciitis with lumbosacral strain,
noting that appellant had begun chiropractic treatment.
On October 9, 2007 Dr. John Goutos, an internist, noted that appellant had been out of
work for approximately a week due to an exacerbation of back pain. He advised that she had
received seven epidurals and was scheduled for additional injections. Dr. Goutos listed findings
on examination, noting tenderness on palpation and spasm at the L4 to S1 region and positive
straight leg raising. He diagnosed a herniated lumbar disc and back pain and advised that she
should be placed on light duty as of October 11, 2007.
In an October 12, 2007 report, Dr. Michael Shapiro, an orthopedic surgeon, treated
appellant for back and left lower extremity pain. He noted tenderness to palpation and
percussion about the lumbar spine with a reduction of straight leg raising, bilaterally.
Dr. Shapiro advised that appellant would be continuing with conservative care, undergoing
epidural injections and facet block treatments. He stated that she remained disabled for work.
By letter dated October 25, 2007, the Office advised appellant that it had received her
recurrence of disability claim. It requested that she submit additional medical evidence
establishing that she was unable to perform light-duty work. Appellant was directed to obtain a
medical report from an attending physician who provided a history of injury, description of
medical findings and an opinion on the period of disability.

5

The record contains numerous form reports of varied legibility from appellant’s attending physicians.

3

On December 14, 2007 the Office denied appellant’s claim. It found that she did not
establish that her injury-related condition had changed or that her light-duty work assignment
had changed. The medical evidence submitted in support of her claim was found deficient as her
physicians did not explain how her condition had changed such that she was no longer able to
perform her light-duty assignment as of September 25, 2007.
LEGAL PRECEDENT
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence
establishes that she can perform limited-duty work, the employee has the burden of proof to
establish a recurrence of total disability. The employee must show a change in the nature of the
injury-related condition or a change in the nature of the limited-duty job requirements.6
A recurrence of disability is defined as the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.7 The Board has held that whether a particular injury causes
an employee to be disabled for work is a medical question that must be resolved by competent
and probative medical evidence.8 The weight of medical opinion is determined on the report of a
physician, who provides a complete and accurate factual and medical history, explains how the
claimed disability is related to the employee’s work and supports that conclusion with sound
medical reasoning.9
ANALYSIS
The Office accepted that appellant sustained injury on May 15, 2006 when she slipped
and fell at work. Her claim was accepted for a lumbosacral strain and contusion. The record
reveals that, at the time of injury, appellant had a preexisting herniated disc at L4-5 for which she
had received medical treatment.10 She returned to light-duty work on several occasions with
intermittent disability for which she received treatment. Appellant stopped work on
September 26, 2007, alleging a recurrence of disability causally related to her May 15, 2006
injury. The Board finds that the medical evidence is not sufficient to establish her claim.
Appellant submitted several prescription notes and form reports from Dr. Alladin, an
attending general practitioner. However, Dr. Alladin’s sole narrative report is dated
September 14, 2007, prior to her claimed recurrence of disability. He noted appellant’s
6

See Cecelia M. Corley, 56 ECAB 662 (2005); Terry R. Hedman, 38 ECAB 222 (1986).

7

20 C.F.R. § 10.5(x).

8

See Donald E. Ewals, 51 ECAB 428 (2000).

9

See Sandra D. Pruitt, 57 ECAB 126 (2005).

10

The Board notes that appellant also related a history of a May 14, 2005 injury at work after she lifted heavy
bags onto a table. The evidence of record in this case does not indicate whether that claim was accepted by the
Office.

4

complaints of low back pain, but did not provide any narrative report after September 26, 2007
explaining how her disability for continuing in her light-duty work was caused or contributed to
by her May 15, 2006 injury. There are numerous form records from various attending
physicians; however, many are not clearly legible and do not provide a rationalized opinion on
the relevant issue of causal relation. The Board has held that prescription notes or form reports
that provide a check mark in support of causal relation are of diminished probative value.11
Dr. Goutos advised on October 9, 2007 that appellant had been out of work for a week
due to an exacerbation of back pain. He noted medical treatment which had been administered
and listed findings on examination. Dr. Goutos diagnosed a herniated disc and advised that
appellant should be placed on light duty as of October 11, 2007. The Board notes that the brief
report of the physician fails to provide any explanation of how appellant’s medical condition had
changed such that she became disabled for light-duty work after September 26, 2007.
Dr. Goutos did not provide a fully history of the injury accepted by the Office or address the
nature of appellant’s preexisting degenerative back disease and herniated disc conditions. He did
not address how the accepted lumbosacral strain and contusion would cause or contribute to her
inability to continue light-duty work. In fact, Dr. Goutos advised that appellant should return to
light-duty work as of October 11, 2007. His report is not sufficient to establish appellant’s
claim.
On October 12, 2007 Dr. Shapiro treated appellant for low back and left lower extremity
pain. He advised that she was undergoing conservative treatment and that she remained disabled
for work. However, Dr. Shapiro did not address the lumbosacral strain and contusion conditions
accepted by the Office or how these conditions would cause disability for work after
September 26, 2007. He did not provide any opinion relating appellant’s disability for work to
the May 15, 2006 injury. Therefore, Dr. Shapiro’s opinion is of reduced probative value.
Dr. Battisti, a chiropractor, examined appellant on October 5, 2007 and diagnosed lumbar
myofasciitis and lumbosacral strain. However, section 8101(2) of the Federal Employees’
Compensation Act defines the term “physician” to include chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a spinal subluxation as demonstrated by x-ray to exist.12 Dr. Battisti did not
provide a diagnosis of subluxation as based on x-ray. For this reason, his medical report does
not constitute competent medical evidence in support of appellant’s claim.
Appellant has not met her burden of proof of establishing a change in the nature of the
lumbosacral strain and contusion arising from her accepted claim of injury. There is no narrative
report from an attending physician that provides a rationalized explanation of how her accepted
conditions changed, such that she was not able to continue in her light-duty work after
September 26, 2007. Similarly, appellant failed to establish a change in her light-duty job
requirements. At the time she filed her claim, appellant merely noted that a chair had been
changed which did not provide adequate back support. The employing establishment
controverted this aspect of her claim, noting that she finished her tour on September 26, 2007
11

See Celelia M. Corley, supra note 6; Donald W. Long, 41 ECAB 142 (1989).

12

5 U.S.C. § 8101(2). See Paul Foster, 56 ECAB 208 (2004); Linda Thompson, 51 ECAB 694 (2000).

5

and had not mentioned any problems with her chair. The evidence of record is not sufficient to
establish a change in appellant’s light-duty job requirements.
CONCLUSION
The Board finds that appellant did not establish a recurrence of disability on or after
September 26, 2007 causally related to her May 15, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

